Terminal Disclaimer
The terminal disclaimer filed on 01/06/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,566,442 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a device comprising  multiple nitrides, source, gate and drain electrodes (Cheng et al., 2014/0191321; Mochizuki et al., 9,704,990), it fails to teach either collectively or alone, wherein a distance between the cathode layer of the first sub-pixel unit and the anode layer of the first sub-pixel unit is a first distance, a distance between the cathode layer of the fourth sub-pixel unit and the anode layer of the fourth sub-pixel unit is a fourth distance, and the first distance is larger than the fourth distance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-13 are allowed.
Claim #1
Forming a stepped gate over a channel region of the semiconductor fin, the stepped gate comprising a first portion positioned on the near-channel region of the stepped bottom spacer and a second portion positioned on the non-channel region of the stepped bottom spacer; and forming a stepped top spacer on the stepped gate.
Claim #10
A stepped gate over a channel region of the semiconductor fin, the stepped gate comprising a first portion positioned on the near-channel region of the stepped bottom spacer and a second portion positioned on the non-channel region of the stepped bottom spacer; and forming a stepped top spacer on the stepped gate

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683.  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
01/07/2021

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816